FILED: MARCH 29, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
KRIS KAIN
and TRICIA BOSAK,
Petitioners,
	v.
HARDY MYERS,Attorney General,State of Oregon,
Respondent.
(SC S49112)
	En Banc
	On modified ballot title filed March 21, 2002.*
	No appearance by petitioners.
	Douglas F. Zier, Assistant Attorney General, Salem, filed
the modified ballot title for respondent.  With him on the filing
memorandum were Hardy Myers, Attorney General, and Michael D.
Reynolds, Solicitor General.
	The modified ballot title is certified. 
	*333 Or 497, ___ P3d ___ (March 14, 2002) (referring ballot
title for modification).
	The court in this ballot title review proceeding
determined that the Attorney General's certified ballot title for
a proposed initiative measure, which the Secretary of State
denominated as Initiative Petition 138 (2002), failed to comply
substantially with statutory standards.  Kain v. Myers, 333 Or
497, ___ P3d ___ (March 14, 2002).  Under ORS 250.085(8)), the
court referred the ballot title to the Attorney General for
modification.  The Attorney General has filed a modified ballot
title for the proposed initiative measure, and no party to the
ballot title review proceeding has objected.  See ORS 250.085(9)
(setting out period within which party may object to modified
ballot title and requiring court to certify modified ballot title
if no objection filed).
	The modified ballot title for Initiative Petition 138
(2002) states:

"AMENDS CONSTITUTION:  LIMITS TIME
FOR 
BRINGING PRE-ELECTION CHALLENGES
TO 
BALLOT 
MEASURES; PROHIBITS 
CERTAIN
POST-
ELECTION 
CHALLENGES;
APPLIES 
RETROACTIVELY
		"RESULT OF 'YES' VOTE:  'Yes' vote requires that
ballot measure challenges be brought within 30 days
after Secretary of State certifies ballot title;
prohibits certain post-election challenges; applies
retroactively.
		"RESULT OF 'NO' VOTE:  'No' vote retains current
law that allows challenges to ballot measures to be
raised more than 30 days after Secretary of State
certifies ballot title.
		"SUMMARY:  Amends constitution.  Currently, court
challenges that initiative violates constitutional,
other requirements can be raised more than 30 days
after ballot title is certified; constitutional
challenges can be raised after election held.  Measure
establishes 30-day deadline after ballot title
certified for challenging adequacy, completeness of
ballot titles, explanatory statements.  Establishes
same deadline for challenging determination that
initiative meets constitutional requirements of single
subject, single amendment, separate vote, full text,
constitutional amendment not revision.  Prohibits post-election challenges on these grounds.  Prohibits courts
from invalidating, nullifying, enjoining implementation
of or counting/canvassing votes for citizen-initiated
measures due to errors/omissions of elections officers
or when appeal of Secretary of State's certification is
untimely.  Applies retroactively; voids court decisions
invalidating measures on specified grounds.  Other
provisions." 

	The modified ballot title is certified.